[wescoregistrationrightsa001.jpg]
Exhibit 10.1 EXECUTION VERSION REGISTRATION RIGHTS AGREEMENT by and among WESCO
Distribution, Inc., WESCO International, Inc. and Goldman, Sachs & Co., as
Representative of the Initial Purchasers Dated as of June 15, 2016



--------------------------------------------------------------------------------



 
[wescoregistrationrightsa002.jpg]
2 REGISTRATION RIGHTS AGREEMENT This Registration Rights Agreement (this
“Agreement”) is made and entered into as of June 15, 2016, by and among WESCO
Distribution, Inc., a Delaware corporation (the “Compa- ny”), WESCO
International, Inc., a Delaware corporation and the parent of the Company (the
“Guarantor”), and Goldman, Sachs & Co., for itself and as representative (the
“Representative”), of the several initial purchasers named in Schedule A to the
Purchase Agreement (as defined be- low) (collectively, the “Initial
Purchasers”), each of whom has agreed to purchase the Compa- ny’s 5.375% Senior
Notes due 2024 (the “Initial Notes”) fully and unconditionally guaranteed by the
Guarantor (the “Guarantee”) pursuant to the Purchase Agreement. The Initial
Notes and the Guarantee attached thereto are herein collectively referred to as
the “Initial Securities.” This Agreement is made pursuant to the Purchase
Agreement, dated June 2, 2016 (the “Purchase Agreement”), among the Company, the
Guarantor and the Representative (i) for the benefit of the Initial Purchasers
and (ii) for the benefit of the holders from time to time of the Ini- tial
Securities, including the Initial Purchasers. In order to induce the Initial
Purchasers to pur- chase the Initial Securities, the Company has agreed to
provide the registration rights set forth in this Agreement. The execution and
delivery of this Agreement is a condition to the obligations of the Initial
Purchasers set forth in Section 5(f) of the Purchase Agreement. The parties
hereby agree as follows: SECTION 1. Definitions. As used in this Agreement, the
following capitalized terms shall have the following meanings: Additional
Interest: As defined in Section 5 hereof. Advice: As defined in Section 6(c)
hereof. Blackout Period: As defined in Section 4(a) hereof. Broker-Dealer: Any
broker or dealer registered under the Exchange Act. Business Day: Any day other
than a Saturday, Sunday or U.S. federal holiday or a day on which banking
institutions or trust companies located in New York, New York are authorized or
obligated to be closed. Closing Date: The date of this Agreement. Commission:
The Securities and Exchange Commission. Consummate: A registered Exchange Offer
shall be deemed “Consummated” for pur- poses of this Agreement upon the
occurrence of (i) the filing and effectiveness under the Securi- ties Act of the
Exchange Offer Registration Statement relating to the Exchange Securities to be
issued in the Exchange Offer, (ii) the maintenance of such Registration
Statement continuously effective and the keeping of the Exchange Offer open for
a period not less than the minimum pe- riod required pursuant to Section 3(b)
hereof, and (iii) the delivery by the Company to the Regis-



--------------------------------------------------------------------------------



 
[wescoregistrationrightsa003.jpg]
3 trar under the Indenture of Exchange Securities in the same aggregate
principal amount as the aggregate principal amount of Initial Securities that
were tendered by Holders thereof pursuant to the Exchange Offer. Effectiveness
Target Date: As defined in Section 5 hereof. Exchange Act: The Securities
Exchange Act of 1934, as amended. Exchange Offer: The registration by the
Company under the Securities Act of the Ex- change Securities pursuant to a
Registration Statement, pursuant to which the Company offers the Holders of all
outstanding Transfer Restricted Securities that are eligible under the Commis-
sion’s guidance to participate in such exchange offer the opportunity to
exchange all such out- standing Transfer Restricted Securities held by such
Holders for Exchange Securities in an ag- gregate principal amount equal to the
aggregate principal amount of the Transfer Restricted Se- curities tendered in
such exchange offer by such Holders. Exchange Offer Registration Statement: The
Registration Statement relating to the Ex- change Offer, including the related
Prospectus. Exchange Securities: The 5.375% Senior Notes due 2024, of the same
series under the Indenture as the Initial Notes, and the Guarantee attached
thereto, to be issued to Holders in ex- change for Transfer Restricted
Securities pursuant to this Agreement. FINRA: Financial Industry Regulatory
Authority. Holder: As defined in Section 2(b) hereof. Indemnified Holder: As
defined in Section 8(a) hereof. Indenture: The Indenture, dated as of June 15,
2016, by and among the Company, the Guarantor and U.S. Bank National
Association, as trustee (the “Trustee”), pursuant to which the Securities are to
be issued, as such Indenture is amended or supplemented from time to time in
accordance with the terms thereof. Initial Notes: As defined in the preamble
hereto. Initial Placement: The issuance and sale by the Company of the Initial
Securities to the Initial Purchasers pursuant to the Purchase Agreement. Initial
Purchasers: As defined in the preamble hereto. Initial Securities: As defined in
the preamble hereto. Interest Payment Date: As defined in the Indenture and the
Initial Securities. Person: An individual, partnership, corporation, trust or
unincorporated organization, or a government or agency or political subdivision
thereof.



--------------------------------------------------------------------------------



 
[wescoregistrationrightsa004.jpg]
4 Prospectus: The prospectus included in a Registration Statement, as amended or
sup- plemented by any prospectus supplement and by all other amendments thereto,
including post- effective amendments, and all material incorporated by reference
into such Prospectus. Registration Default: As defined in Section 5 hereof.
Registration Statement: Any registration statement of the Company relating to
(a) an of- fering of Exchange Securities pursuant to an Exchange Offer or (b)
the registration for resale of Transfer Restricted Securities pursuant to the
Shelf Registration Statement, which is filed pursu- ant to the provisions of
this Agreement, in each case, including the Prospectus included therein, all
amendments and supplements thereto (including post-effective amendments) and all
exhibits and material incorporated by reference therein. Securities: The Initial
Securities and the Exchange Securities. Securities Act: The Securities Act of
1933, as amended. Shelf Registration Statement: As defined in Section 4(a)
hereof. Transfer Restricted Securities: Each Initial Security, until the
earliest to occur of (a) the date on which such Initial Security is exchanged in
the Exchange Offer for an Exchange Security entitled to be resold to the public
by the Holder thereof without complying with the prospectus delivery
requirements of the Securities Act, (b) the date on which the resale of such
Initial Secu- rity has been effectively registered under the Securities Act and
disposed of in accordance with a Shelf Registration Statement and (c) the date
on which such Initial Security is distributed to the public by a Broker-Dealer
pursuant to the “Plan of Distribution” contemplated by the Exchange Offer
Registration Statement (including delivery of the Prospectus contained therein
except when afforded an exception to delivery requirements by Rule 172 under the
Securities Act). Trust Indenture Act: The Trust Indenture Act of 1939, as
amended. Underwritten Registration or Underwritten Offering: A transaction
registered under the Securities Act in which securities of the Company are sold
to an underwriter for reoffering to the public. SECTION 2. Securities Subject to
this Agreement. (a) Transfer Restricted Securities. The securities entitled to
the benefits of this Agreement are the Transfer Restricted Securities. (b)
Holders of Transfer Restricted Securities. A Person is deemed to be a holder of
Transfer Restricted Securities (each, a “Holder”) whenever such Person owns
Transfer Restricted Securities. SECTION 3. Registered Exchange Offer. (a) Unless
the Exchange Offer shall not be permissible under applicable law or Commission
policy (after the procedures set forth in Section 6(a) hereof have been complied



--------------------------------------------------------------------------------



 
[wescoregistrationrightsa005.jpg]
5 with), or there are no Transfer Restricted Securities outstanding, each of the
Company and the Guarantor shall (i) cause to be filed with the Commission a
Registration Statement under the Se- curities Act relating to the Exchange
Securities and the Exchange Offer, (ii) use its commercially reasonable efforts
to cause such Registration Statement to become effective, (iii) in connection
with the foregoing, file (A) all pre-effective amendments to such Registration
Statement as may be reasonably necessary in order to cause such Registration
Statement to become effective, (B) if applicable, a post-effective amendment to
such Registration Statement pursuant to Rule 430A under the Securities Act and
(C) cause all necessary filings in connection with the registration and
qualification of the Exchange Securities to be made under the state securities
or blue sky laws of such jurisdictions as are necessary to permit Consummation
of the Exchange Offer and (iv) upon the effectiveness of such Registration
Statement, commence the Exchange Offer. The Exchange Offer, if required pursuant
to this Section 3(a), shall be on the appropriate form per- mitting registration
of the Exchange Securities to be offered in exchange for the Transfer Re-
stricted Securities and to permit resales of Initial Securities held by
Broker-Dealers as contem- plated by Section 3(c) hereof. (b) If an Exchange
Offer Registration Statement is required to be filed and declared effective
pursuant to Section 3(a) above, the Company and the Guarantor shall cause the
Ex- change Offer Registration Statement to be effective continuously and shall
keep the Exchange Offer open for a period of not less than the minimum period
required under applicable federal and state securities laws to Consummate the
Exchange Offer; provided, however, that in no event shall such period be less
than 20 Business Days after the date notice of the Exchange Offer is mailed or
sent to the Holders. The Company shall cause the Exchange Offer to comply with
all applicable federal and state securities laws. No securities other than the
Exchange Securities shall be included in the Exchange Offer Registration
Statement. The Company shall use its commercially reasonable efforts to cause
the Exchange Offer to be Consummated no later than the 450th day after the
Closing Date (or if such 450th day is not a Business Day, the next succeed- ing
Business Day). (c) The Company shall indicate in a “Plan of Distribution”
section contained in the Prospectus forming a part of the Exchange Offer
Registration Statement that any Broker-Dealer who holds Initial Securities that
are Transfer Restricted Securities and that were acquired for its own account as
a result of market-making activities or other trading activities (other than
Trans- fer Restricted Securities acquired directly from the Company), may
exchange such Initial Securi- ties pursuant to the Exchange Offer; however, such
Broker-Dealer may be deemed to be an “un- derwriter” within the meaning of the
Securities Act and must, therefore, deliver a prospectus meeting the
requirements of the Securities Act in connection with any resales of the
Exchange Securities received by such Broker-Dealer in the Exchange Offer, which
prospectus delivery re- quirement may be satisfied by the delivery by such
Broker-Dealer of the Prospectus contained in the Exchange Offer Registration
Statement. Such “Plan of Distribution” section shall also con- tain all other
information with respect to such resales by Broker-Dealers that the Commission
may require in order to permit such resales pursuant thereto, but such “Plan of
Distribution” shall not name any such Broker-Dealer or disclose the amount of
Initial Securities held by any such Broker-Dealer except to the extent required
by the Commission as a result of a change in policy after the date of this
Agreement.



--------------------------------------------------------------------------------



 
[wescoregistrationrightsa006.jpg]
6 Each of the Company and the Guarantor shall use its commercially reasonable
efforts to keep the Exchange Offer Registration Statement continuously
effective, supplemented and amended as required by the provisions of Section
6(c) hereof to the extent necessary to ensure that it is available for resales
of Initial Securities acquired by Broker-Dealers for their own ac- counts as a
result of market-making activities or other trading activities, and to ensure
that it con- forms in all material respects with the requirements of this
Agreement, the Securities Act and the policies, rules and regulations of the
Commission as announced from time to time, for a period ending on the earlier of
(i) 180 days from the date on which the Exchange Offer Registration Statement is
declared effective and (ii) the date on which a Broker-Dealer is no longer
required to deliver a prospectus in connection with market-making or other
trading activities. The Company shall provide sufficient copies of the latest
version of such Prospectus to Broker-Dealers promptly upon request at any time
during such 180-day (or shorter as provided in the foregoing sentence) period in
order to facilitate such resales. SECTION 4. Shelf Registration. (a) Shelf
Registration. If (i) the Company is not required to file an Exchange Offer
Registration Statement or to consummate the Exchange Offer because the Exchange
Offer is not permitted by applicable law or Commission policy (after the
procedures set forth in Section 6(a)(i) hereof have been complied with), (ii)
for any reason the Exchange Offer is not Consum- mated by the 450th day after
the Closing Date (or if such 450th day is not a Business Day, the next
succeeding Business Day), or (iii) with respect to any Holder of Transfer
Restricted Securi- ties (A) such Holder is prohibited by applicable law or
Commission policy from participating in the Exchange Offer, (B) such Holder may
not resell the Exchange Securities acquired by it in the Exchange Offer to the
public without delivering a prospectus and the Prospectus contained in the
Exchange Offer Registration Statement is not appropriate or available for such
resales by such Holder, or (C) such Holder is a Broker-Dealer and holds Initial
Securities acquired directly from the Company or one of its affiliates, then,
upon such Holder’s request, which shall be delivered to the Company in writing
with a reasonable description as to the applicability of the foregoing clause
(A), (B) or (C), the Company and the Guarantor shall: (x) use their commercially
reasonable efforts to cause to be filed, in the case of the occurrence of an
event described in Section 4(a)(i) or 4(a)(iii), within 60 days after the
Company is made aware of the occurrence of the event, and, in the case of the
occur- rence of an event described in Section 4(a)(ii), promptly following the
450th day after the Closing Date, a shelf registration statement pursuant to
Rule 415 under the Securities Act, which may be an amendment to the Exchange
Offer Registration Statement (in ei- ther event, the “Shelf Registration
Statement”), which Shelf Registration Statement shall provide for resales of all
Transfer Restricted Securities the Holders of which shall have provided the
information required pursuant to Section 4(b) hereof; and (y) use their
commercially reasonable efforts to cause such Shelf Registration Statement to be
declared effective by the Commission as promptly as practicable. Each of the
Company and the Guarantor shall use its commercially reasonable efforts to keep
such Shelf Registration Statement continuously effective, supplemented and
amended as



--------------------------------------------------------------------------------



 
[wescoregistrationrightsa007.jpg]
7 required by the provisions of Sections 6(b) and (c) hereof to the extent
necessary to ensure that it is available for resales of Initial Securities by
the Holders of Transfer Restricted Securities enti- tled to the benefit of this
Section 4(a), and to ensure that it conforms in all material respects with the
requirements of this Agreement, the Securities Act and the policies, rules and
regulations of the Commission as announced from time to time until the earlier
of (i) one year following the effective date of such Shelf Registration
Statement or (ii) the date when all the Initial Securities covered by such Shelf
Registration Statement have been sold pursuant to such Shelf Registration
Statement, provided that the Company may for a period of up to 60 days in any
three-month pe- riod, not to exceed 90 days in any twelve-month period, suspend
the use of the Prospectus if it reasonably determines that the Shelf
Registration Statement is not usable under circumstances relating to corporate
developments, public filings with the Commission and similar events (a “Blackout
Period”). (b) Provision by Holders of Certain Information in Connection with the
Shelf Regis- tration Statement. No Holder of Transfer Restricted Securities may
include any of its Transfer Restricted Securities in any Shelf Registration
Statement pursuant to this Agreement unless and until such Holder furnishes to
the Company in writing, within 20 Business Days after receipt of a request
therefor, such information as the Company may reasonably request for use in
connection with any Shelf Registration Statement or Prospectus or preliminary
Prospectus included therein. Each Holder as to which any Shelf Registration
Statement is being effected agrees to furnish promptly to the Company all
information required to be disclosed under the Securities Act or the Exchange
Act (and any regulations under either statute), or in order to make the
information pre- viously furnished to the Company by such Holder not materially
misleading. SECTION 5. Additional Interest. If (i) the Exchange Offer has not
been Consummat- ed by the 450th day after the Closing Date with respect to the
Exchange Offer Registration Statement (or if such 450th day is not a Business
Day, the succeeding Business Day) unless the Exchange Offer is not permitted by
applicable law or Commission policy, (ii) the Shelf Registra- tion Statement, if
required hereby, has not been filed or declared effective by the Commission by
the 450th day after the Closing Date (or if such 450th day is not a Business
Day, the succeeding Business Day) or (iii) a Shelf Registration Statement is
required by this Agreement has been filed and declared effective but, subject to
any Blackout Period, shall thereafter cease to be effec- tive without being
succeeded promptly by a post-effective amendment to such Registration Statement
that cures such failure and that is itself immediately declared effective (each
such event referred to in clauses (i) through (iii), a “Registration Default”),
the Company hereby agrees that the interest rate borne by the Transfer
Restricted Securities shall be increased by 0.25% per annum during the 90-day
period immediately following the occurrence of any Regis- tration Default (or
combination of Registration Defaults) and shall increase by 0.25% per annum at
the end of each subsequent 90-day period (such increase, “Additional Interest”),
but in no event shall all such increases in the aggregate exceed 1.00% per
annum, and in no event shall such increase exceed 0.25% per annum in any 90-day
period regardless of how many Registra- tion Defaults occur in such 90-day
period. Following the cure of all Registration Defaults relat- ing to any
particular Transfer Restricted Securities, the interest rate borne by the
relevant Trans- fer Restricted Securities will be reduced to the original
interest rate borne by such Transfer Re- stricted Securities; provided, however,
that, if after any such reduction in interest rate, a different Registration
Default occurs, the interest rate borne by the relevant Transfer Restricted
Securities shall again be increased pursuant to the foregoing provisions.



--------------------------------------------------------------------------------



 
[wescoregistrationrightsa008.jpg]
8 All obligations of the Company and the Guarantor set forth in the preceding
paragraph that are outstanding with respect to any Transfer Restricted Security
at the time such security ceases to be a Transfer Restricted Security shall
survive until such time as all such obligations with respect to such security
shall have been satisfied in full. SECTION 6. Registration Procedures. (a)
Exchange Offer Registration Statement. In connection with the Exchange Offer, if
required pursuant to Section 3(a) hereof, the Company and the Guarantor shall
comply with all of the provisions of Section 6(c) hereof, shall use their
commercially reasonable efforts to effect such exchange to permit the sale of
Transfer Restricted Securities being sold in accordance with the intended method
or methods of distribution, and shall comply with all of the following provi-
sions: (i) If in the reasonable opinion of counsel to the Company there is a
question as to whether the Exchange Offer is permitted by applicable law or
Commission policy, each of the Company and the Guarantor hereby agrees to either
(A) seek a no-action let- ter or other favorable decision from the Commission
allowing the Company and the Guarantor to Consummate an Exchange Offer for such
Initial Securities or (B) file, in ac- cordance with Section 4(a), a Shelf
Registration Statement. In the case of clause (A) above, each of the Company and
the Guarantor hereby agrees to pursue the issuance of such a decision to the
Commission staff level but shall not be required to take commer- cially
unreasonable action to effect a change of Commission policy. In the case of
clause (A) above, where each of the Company and the Guarantor hereby agrees,
however, to use commercially reasonable efforts to (A) participate in telephonic
conferences with the Commission, (B) deliver to the Commission staff an analysis
prepared by counsel to the Company setting forth the legal bases, if any, upon
which such counsel has concluded that such an Exchange Offer should be permitted
and (C) diligently pursue a favorable resolution by the Commission staff of such
submission. (ii) As a condition to its participation in the Exchange Offer
pursuant to the terms of this Agreement: (1) Each Holder of Transfer Restricted
Securities shall furnish, upon the request of the Company, prior to the
Consummation thereof, a written representation to the Company (which may be
contained in the let- ter of transmittal contemplated by the Exchange Offer
Registration State- ment) to the effect that (A) it is not an affiliate of the
Company, (B) it is not engaged in, and does not intend to engage in, and has no
arrangement or understanding with any Person to participate in, a distribution
of the Exchange Securities to be issued in the Exchange Offer and (C) it is ac-
quiring the Exchange Securities in its ordinary course of business. (2) All such
Holders of Transfer Restricted Securities shall otherwise cooperate in the
Company’s preparations for the Exchange Of- fer.



--------------------------------------------------------------------------------



 
[wescoregistrationrightsa009.jpg]
9 (3) Each Holder hereby acknowledges and agrees that any Broker-Dealer and any
such Holder using the Exchange Offer to partici- pate in a distribution of the
securities to be acquired in the Exchange Offer (1) could not under Commission
policy as in effect on the date of this Agreement rely on the position of the
Commission enunciated in Morgan Stanley and Co., Inc. (available June 5, 1991)
and Exxon Capital Holdings Corporation (available May 13, 1988), as interpreted
in the Commission’s letter to Shearman & Sterling dated July 2, 1993, and
similar no-action let- ters (which may include any no-action letter obtained
pursuant to clause (i) above), and (2) must comply with the registration and
prospectus deliv- ery requirements of the Securities Act in connection with a
secondary re- sale transaction and that such a secondary resale transaction
should be covered by an effective registration statement containing the selling
secu- rity holder information required by Item 507 or 508, as applicable, of
Regulation S-K if the resales are of Exchange Securities obtained by such Holder
in exchange for Initial Securities acquired by such Holder directly from the
Company. (b) Shelf Registration Statement. If required pursuant to Section 4, in
connection with the Shelf Registration Statement, each of the Company and the
Guarantor shall comply with all the provisions of Section 6(c) hereof and shall
use its commercially reasonable efforts to ef- fect such registration to permit
the sale of the Transfer Restricted Securities being sold in ac- cordance with
the intended method or methods of distribution thereof, and pursuant thereto
each of the Company and the Guarantor will as soon as reasonably practicable
after such obligation is triggered, in compliance with Section 4(a) hereof,
prepare and file with the Commission a Regis- tration Statement relating to the
registration on any appropriate form under the Securities Act, which form shall
be available for the sale of the Transfer Restricted Securities in accordance
with the intended method or methods of distribution thereof. (c) General
Provisions. In connection with any Registration Statement and any Pro- spectus
required by this Agreement to permit the sale or resale of Transfer Restricted
Securities (including, without limitation, any Registration Statement and the
related Prospectus required to permit resales of Initial Securities by
Broker-Dealers), each of the Company and the Guarantor shall: (i) use its
commercially reasonable efforts to keep such Registration State- ment
continuously effective and provide all requisite financial statements
(including, if required by the Securities Act or any regulation thereunder,
financial statements of the Guarantor for the period specified in Section 3 or 4
hereof, as applicable); upon the oc- currence of any event that would cause any
such Registration Statement or the Prospectus contained therein (A) to contain a
material misstatement or omission or (B) not to be ef- fective and usable for
resale of Transfer Restricted Securities during the period required by this
Agreement, the Company shall file promptly an appropriate amendment to such
Registration Statement, in the case of clause (A), correcting any such
misstatement or omission, and, in the case of either clause (A) or (B), use its
commercially reasonable ef- forts to cause such amendment to be declared
effective and such Registration Statement



--------------------------------------------------------------------------------



 
[wescoregistrationrightsa010.jpg]
10 and the related Prospectus to become usable for their intended purpose(s) as
soon as rea- sonably practicable thereafter; (ii) prepare and file with the
Commission such amendments and post-effective amendments to the applicable
Registration Statement as may be necessary to keep the Registration Statement
effective for the applicable period set forth in Section 3 or 4 here- of, as
applicable, or such shorter period as will terminate when all Transfer
Restricted Se- curities covered by such Registration Statement have been sold;
cause the Prospectus to be supplemented by any required Prospectus supplement,
and as so supplemented to be filed pursuant to Rule 424 under the Securities
Act, and to comply in all material respects with the applicable provisions of
Rules 424 and 430A under the Securities Act in a timely manner; and comply in
all material respects with the provisions of the Securities Act with respect to
the disposition of all securities covered by such Registration Statement during
the applicable period in accordance with the intended method or methods of
distribution by the sellers thereof set forth in such Registration Statement or
supplement to the Pro- spectus; (iii) advise the underwriter(s), if any, and
selling Holders promptly and, if re- quested by such Persons, to confirm such
advice in writing, (A) when the Prospectus or any Prospectus supplement or
post-effective amendment has been filed, and, with respect to any Registration
Statement or any post-effective amendment thereto, when the same has become
effective, (B) of any request by the Commission for amendments to the Reg-
istration Statement or amendments or supplements to the Prospectus or for
additional in- formation relating thereto, (C) of the issuance by the Commission
of any stop order sus- pending the effectiveness of the Registration Statement
under the Securities Act or of the suspension by any state securities commission
of the qualification of the Transfer Re- stricted Securities for offering or
sale in any jurisdiction, or the initiation of any proceed- ing for any of the
preceding purposes, (D) of the existence of any fact or the happening of any
event known by the Company that makes any statement of a material fact made in
the Registration Statement, the Prospectus, any amendment or supplement thereto,
or any document incorporated by reference therein untrue, or that requires the
making of any additions to or changes in the Registration Statement or the
Prospectus in order to make the statements therein not misleading in the light
of the circumstances under which they were made. If at any time the Commission
shall issue any stop order suspending the ef- fectiveness of the Registration
Statement, or any state securities commission or other regulatory authority
shall issue an order suspending the qualification or exemption from
qualification of the Transfer Restricted Securities under state securities or
blue sky laws, each of the Company and the Guarantor shall use its commercially
reasonable efforts to obtain the withdrawal or lifting of such order as soon as
reasonably practicable; (iv) furnish without charge to each of the Initial
Purchasers, each selling Hold- er named in any Registration Statement, and each
of the underwriter(s), if any, before fil- ing with the Commission, copies of
any Registration Statement or any Prospectus includ- ed therein or any
amendments or supplements to any such Registration Statement or Pro- spectus,
which documents will be subject to the review and reasonable comment of such
Holders and underwriter(s) in connection with such sale, if any, for a period of
at least two Business Days, and the Company will not file any such Registration
Statement or



--------------------------------------------------------------------------------



 
[wescoregistrationrightsa011.jpg]
11 Prospectus or any amendment or supplement to any such Registration Statement
or Pro- spectus to which an Initial Purchaser of Transfer Restricted Securities
covered by such Registration Statement or the underwriter(s), if any, shall
reasonably object in writing within two Business Days after the receipt thereof
(such objection to be deemed timely made upon confirmation of telecopy
transmission within such period); provided, howev- er, that, for the avoidance
of doubt, this paragraph shall not apply to the Company’s an- nual report on
Form 10-K, its quarterly reports on Form 10-Q, its current reports on Form 8-K
or any other documents filed pursuant to Sections 13(a), 13(c), 14 or 15(d) of
the Ex- change Act (the “Exchange Act Documents”); provided further that the
Company shall promptly notify Holders of the filing of any Exchange Act
Documents and provide copies of such Exchange Act Documents as promptly as
practicable following the filing thereof except such Exchange Act Documents or
other filings related to the offering, registration or listing of, or other
acts, events, circumstances or activities in respect of, other securi- ties and
not to Transfer Restricted Securities; provided further however, that so long as
the Company has filed each such Exchange Act Document with the Commission
through its EDGAR filing system, the obligation to notify Holders of such filing
and provide cop- ies thereof shall be deemed to have been satisfied by the
Company for all purposes under this paragraph. The objection of an Initial
Purchaser or underwriter, if any, shall be deemed to be reasonable if such
Registration Statement, amendment, Prospectus or sup- plement, as applicable, as
proposed to be filed, contains a material misstatement or omis- sion; (v)
promptly prior to the filing of any document that is to be incorporated by
reference into a Registration Statement or Prospectus (other than Exchange Act
Docu- ments and other filings related to the offering, registration or listing
of, or other acts, events, circumstances or activities in respect of, other
securities and not to Transfer Re- stricted Securities), provide copies of such
document to the Initial Purchasers, each sell- ing Holder named in any
Registration Statement, and to the underwriter(s), if any, make the Company’s
and the Guarantor’s representatives available for discussion of such doc- ument
and other customary due diligence matters, and include such information in such
document prior to the filing thereof as such selling Holders or underwriter(s),
if any, rea- sonably may request; (vi) make available at reasonable times for
inspection by the Initial Purchasers, the managing underwriter(s), if any,
participating in any disposition pursuant to such Registration Statement and any
attorney or accountant retained by such Initial Purchasers or any of the
underwriter(s), all financial and other records, pertinent corporate docu- ments
and properties of each of the Company and the Guarantor and cause the Compa-
ny’s and the Guarantor’s officers, directors and employees to supply all
information rea- sonably requested by any such Holder, underwriter, attorney or
accountant in connection with such Registration Statement or any post-effective
amendment thereto subsequent to the filing thereof and prior to its
effectiveness and to participate in meetings with inves- tors to the extent
requested by the managing underwriter(s), if any; (vii) if requested by any
selling Holders or the underwriter(s), if any, promptly incorporate in any
Registration Statement or Prospectus, pursuant to a supplement or post-effective
amendment if necessary, such information as such selling Holders and un-



--------------------------------------------------------------------------------



 
[wescoregistrationrightsa012.jpg]
12 derwriter(s), if any, may reasonably request to have included therein,
including, without limitation, information relating to the “Plan of
Distribution” of the Transfer Restricted Securities, information with respect to
the principal amount of Transfer Restricted Securi- ties being sold to such
underwriter(s), the purchase price being paid therefor and any oth- er terms of
the offering of the Transfer Restricted Securities to be sold in such offering;
and make all required filings of such Prospectus supplement or post-effective
amendment as soon as reasonably practicable after the Company is notified of the
matters to be in- corporated in such Prospectus supplement or post-effective
amendment; (viii) cause the Transfer Restricted Securities covered by the
Registration Statement to be rated with the appropriate rating agencies, if so
requested by the Holders of a majority in aggregate principal amount of Initial
Securities covered thereby or the underwriter(s), if any; (ix) upon request
furnish to each Initial Purchaser, each selling Holder and each of the
underwriter(s), if any, without charge, at least one copy of the Registration
Statement, as first filed with the Commission, and of each amendment thereto,
including financial statements and schedules, all documents incorporated by
reference therein and all exhibits (including exhibits incorporated therein by
reference); (x) deliver to each selling Holder and each of the underwriter(s),
if any, with- out charge, as many copies of the Prospectus (including each
preliminary prospectus) and any amendment or supplement thereto as such Persons
reasonably may request; each of the Company and the Guarantor hereby consents to
the use of the Prospectus and any amendment or supplement thereto as required by
law by each of the selling Holders and each of the underwriter(s), if any, in
connection with the offering and the sale of the Transfer Restricted Securities
covered by the Prospectus or any amendment or supple- ment thereto; (xi) enter
into such customary agreements (including an underwriting agree- ment), and make
such customary and reasonable representations and warranties, and take all such
other customary and reasonable actions in connection therewith in order to expe-
dite or facilitate the disposition of the Transfer Restricted Securities
pursuant to any Shelf Registration Statement contemplated by this Agreement, all
to such extent as may be rea- sonably requested by any Initial Purchaser or by
any Holder of Transfer Restricted Secu- rities or underwriter in connection with
any sale or resale pursuant to any such Shelf Reg- istration Statement
contemplated by this Agreement; and whether or not an underwriting agreement is
entered into and whether or not the registration is an Underwritten Registra-
tion, each of the Company and the Guarantor shall: (A) furnish to each Initial
Purchaser, each selling Holder and each un- derwriter, if any, in such substance
and scope as they may reasonably request and as are customarily made by issuers
to underwriters in primary underwritten offer- ings, upon the date of the
Consummation of the Exchange Offer or, if applicable, the effectiveness of the
Shelf Registration Statement:



--------------------------------------------------------------------------------



 
[wescoregistrationrightsa013.jpg]
13 (1) a certificate, dated the date of Consummation of the Ex- change Offer or
the date of effectiveness of the Shelf Registration State- ment, as the case may
be, signed by (y) the President or any Vice Presi- dent and (z) a principal
financial or accounting officer of each of the Company and the Guarantor,
confirming, as of the date thereof, the mat- ters set forth in paragraphs (i),
(ii) and (iii) of Section 5(e) of the Purchase Agreement and such other matters
as such parties may reasonably request; (2) an opinion, dated the date of
Consummation of the Ex- change Offer or the date of effectiveness of the Shelf
Registration State- ment, as the case may be, of in-house and/or outside counsel
or counsels for the Company and the Guarantor, covering the matters set forth in
Sec- tion 5(c) of the Purchase Agreement (as such matters are applicable in the
context of the Consummation of the Exchange Offer or the date of effec- tiveness
of a Shelf Registration Statement as the case may be) and in any event including
a statement to the effect that each such counsel has partic- ipated in
conferences with officers and other representatives of the Com- pany and the
Guarantor, representatives of the independent public ac- countants for the
Company and the Guarantor, representatives of the un- derwriter(s), if any, and
counsel to the underwriter(s), if any, in connection with the preparation of
such Registration Statement and the related Pro- spectus and have considered the
matters required to be stated therein and the statements contained therein,
although such counsel has not inde- pendently verified the accuracy,
completeness or fairness of such state- ments; and that such counsel advises
that, on the basis of the foregoing, no facts came to such counsel’s attention
that caused such counsel to believe that the applicable Registration Statement,
at the time such Registration Statement or any post-effective amendment thereto
became effective, and, in the case of the Exchange Offer Registration Statement,
as of the date of Consummation, contained an untrue statement of a material fact
or omit- ted to state a material fact required to be stated therein or necessary
to make the statements therein not misleading in the light of the circumstanc-
es under which they were made, or that the Prospectus contained in such
Registration Statement as of its date and, in the case of the opinion dated the
date of Consummation of the Exchange Offer, as of the date of Con- summation,
contained an untrue statement of a material fact or omitted to state a material
fact necessary in order to make the statements therein not misleading in the
light of the circumstances under which they were made. Without limiting the
foregoing, such counsel may state further that such counsel assumes no
responsibility for, and has not independently verified, the accuracy,
completeness or fairness of the financial statements, notes and schedules and
other financial data included in any Registration State- ment contemplated by
this Agreement or the related Prospectus; and (3) solely in connection with an
underwritten offering, a cus- tomary comfort letter, dated the date of
effectiveness of the Shelf Registra- tion Statement, from the Company’s
independent accountants, in the cus-



--------------------------------------------------------------------------------



 
[wescoregistrationrightsa014.jpg]
14 tomary form and covering matters of the type customarily requested to be
covered in comfort letters by underwriters in connection with primary un-
derwritten offerings, and covering or affirming the matters set forth in the
comfort letters delivered pursuant to Section 5(a) of the Purchase Agree- ment,
without material exception; (B) set forth in full or incorporate by reference in
the underwriting agreement, if any, the indemnification provisions and
procedures of Section 8 hereof with respect to all parties to be indemnified
pursuant to said Section; and (C) deliver such other documents and certificates
as may be reasonably requested by such parties to evidence compliance with
Section 6(c)(xi)(A) hereof and with any customary conditions contained in the
underwriting agreement or other agreement entered into by the Company or the
Guarantor pursuant to this Section 6(c)(xi), if any. If at any time the
representations and warranties of the Company and the Guaran- tor contemplated
in Section 6(c)(xi)(A)(1) hereof cease to be true and correct, the Com- pany or
the Guarantor shall so advise the Initial Purchasers and the underwriter(s), if
any, and each selling Holder promptly and, if requested by such Persons, shall
confirm such advice in writing; (xii) prior to any public offering of Transfer
Restricted Securities, reasonably cooperate with the selling Holders, the
underwriter(s), if any, and their respective counsel in connection with the
registration and qualification of the Transfer Restricted Securities under the
state securities or blue sky laws of such jurisdictions as the selling Holders
or underwriter(s), if any, may reasonably request and do any and all other acts
or things rea- sonably necessary or advisable to enable the disposition in such
jurisdictions of the Transfer Restricted Securities covered by the Shelf
Registration Statement; provided, however, that none of the Company or the
Guarantor shall be required to register or quali- fy as a foreign corporation
where it is not then so qualified or to take any action that would subject it to
the service of process in suits or to taxation, other than as to matters and
transactions relating to the Registration Statement, in any jurisdiction where
it is not then so subject; (xiii) shall issue, upon the request of any Holder of
Initial Securities covered by the Shelf Registration Statement, Exchange
Securities having an aggregate principal amount equal to the aggregate principal
amount of Initial Securities surrendered to the Company by such Holder in
exchange therefor or being sold by such Holder; such Ex- change Securities to be
registered in the name of such Holder or in the name of the pur- chaser(s) of
such Securities, as the case may be; in return, the Initial Securities held by
such Holder shall be surrendered to the Company for cancellation; (xiv)
reasonably cooperate with the selling Holders and the underwriter(s), if any, to
facilitate the timely preparation and delivery of certificates representing
Transfer Restricted Securities to be sold and where appropriate not bearing any
restrictive legends; and enable such Transfer Restricted Securities to be in
such denominations and registered



--------------------------------------------------------------------------------



 
[wescoregistrationrightsa015.jpg]
15 in such names as the Holders or the underwriter(s), if any, may request at
least two Busi- ness Days prior to any sale of Transfer Restricted Securities
made by such Holders or un- derwriter(s); (xv) use its commercially reasonable
efforts to cause the Transfer Restricted Securities covered by the Registration
Statement to be registered with or approved by such other governmental agencies
or authorities as may be necessary to enable the seller or sellers thereof or
the underwriter(s), if any, to consummate the disposition of such Transfer
Restricted Securities, subject to the proviso contained in Section 6(c)(xii)
here- of; (xvi) if any fact or event contemplated by Section 6(c)(iii)(D) hereof
shall exist or have occurred, prepare a supplement or post-effective amendment
to the Registration Statement or related Prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered to the purchasers of Transfer Restricted Securities, the Prospectus
will not contain an untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein not misleading
in the light of the circumstances under which they were made; (xvii) provide a
CUSIP number for all Securities not later than the effective date of the
Registration Statement covering such Securities and provide the Trustee under
the Indenture with printed certificates for such Securities which are in a form
eligible for de- posit with the Depository Trust Company and take all other
action necessary to ensure that all such Securities are eligible for deposit
with the Depository Trust Company; (xviii) reasonably cooperate and assist in
any filings required to be made with FINRA and in the performance of any due
diligence investigation by any underwriter (in- cluding any “qualified
independent underwriter”) that is required to be retained in ac- cordance with
the rules and regulations of FINRA; (xix) otherwise use its commercially
reasonable efforts to comply in all material respects with all applicable rules
and regulations of the Commission, and make generally available to its security
holders, as soon as practicable, a consolidated earnings statement meeting the
requirements of Rule 158 under the Securities Act (which need not be audit- ed)
for the twelve-month period (A) commencing at the end of any fiscal quarter in
which Transfer Restricted Securities are sold to underwriters in a firm
commitment or best ef- forts Underwritten Offering or (B) if not sold to
underwriters in such an offering, begin- ning with the first month of the
Company’s first fiscal quarter commencing after the ef- fective date of the
Registration Statement; (xx) use its commercially reasonable efforts to cause
the Indenture to be quali- fied under the Trust Indenture Act not later than the
effective date of the first Registration Statement required by this Agreement,
and, in connection therewith, cooperate with the Trustee and the Holders of
Initial Securities to effect such changes to the Indenture as may be required
for such Indenture to be so qualified in accordance with the terms of the Trust
Indenture Act; and to execute and use its commercially reasonable efforts to
cause the Trustee to execute, all documents that may be reasonably required to
effect such



--------------------------------------------------------------------------------



 
[wescoregistrationrightsa016.jpg]
16 changes and all other forms and documents required to be filed with the
Commission to enable such Indenture to be so qualified in a timely manner; (xxi)
use its commercially reasonable efforts to cause all Initial Securities cov-
ered by the Registration Statement to be listed on each securities exchange or
automated quotation system on which similar securities issued by the Company are
then listed if re- quested by the Holders of a majority in aggregate principal
amount of Initial Securities or the managing underwriter(s), if any; and (xxii)
provide promptly to each Holder upon request each document filed with the
Commission pursuant to the requirements of Section 13 and Section 15 of the Ex-
change Act. Each Holder agrees by acquisition of a Transfer Restricted Security
that, upon receipt of any notice from the Company of the existence of any fact
of the kind described in Section 6(c)(iii)(D) hereof, such Holder will forthwith
discontinue disposition of Transfer Restricted Se- curities pursuant to the
applicable Registration Statement until such Holder’s receipt of the cop- ies of
the supplemented or amended Prospectus contemplated by Section 6(c)(xvi) hereof,
or un- til it is advised in writing (the “Advice”) by the Company that the use
of the Prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated by reference in the Prospectus. If so
directed by the Company, each Holder will deliver to the Company (at the
Company’s expense) all copies, other than permanent file copies then in such
Holder’s possession, of the Prospectus covering such Transfer Restricted
Securities that was cur- rent at the time of receipt of such notice. In the
event the Company shall give any such notice, the time period regarding the
effectiveness of such Registration Statement set forth in Section 3 or 4 hereof,
as applicable, shall be extended by the number of days during the period from
and including the date of the giving of such notice pursuant to Section
6(c)(iii)(D) hereof to and in- cluding the date when each selling Holder covered
by such Registration Statement shall have re- ceived the copies of the
supplemented or amended Prospectus contemplated by Section 6(c)(xvi) hereof or
shall have received the Advice; provided, however, that no such extension shall
be tak- en into account in determining whether Additional Interest is due
pursuant to Section 5 hereof or the amount of such Additional Interest, it being
agreed that the Company’s option to suspend use of a Registration Statement
pursuant to this paragraph shall be treated as a Registration Default for
purposes of Section 5 hereof. Each Holder will furnish to the Company such
information regarding such Holder and the distribution of such Transfer
Restricted Securities as the Company may from time to time rea- sonably request
in writing, but only to the extent such information is required to comply with
the Securities Act or any relevant state securities or Blue Sky law or
obligation. SECTION 7. Registration Expenses. (a) All reasonable expenses
incident to the Company’s and the Guarantor’s perfor- mance of or compliance
with this Agreement will be borne by the Company and the Guarantor, jointly and
severally, regardless of whether a Registration Statement becomes effective,
includ- ing, without limitation: (i) all registration and filing fees and
expenses (including filings made by any Initial Purchaser or Holder with FINRA
(and, if applicable, the reasonable fees and out-of-



--------------------------------------------------------------------------------



 
[wescoregistrationrightsa017.jpg]
17 pocket expenses of any “qualified independent underwriter” and its counsel
that may be required by the rules and regulations of FINRA)); (ii) all fees and
expenses of compliance with federal securities and state securities or blue sky
laws; (iii) all expenses of printing (including printing certificates for the
Exchange Securities to be issued in the Exchange Offer and printing of Pro-
spectuses), messenger and delivery services and telephone; (iv) all fees and
disbursements of counsel for the Company, the Guarantor and, subject to Section
7(b) hereof, the Holders of Transfer Restricted Securities; (v) all application
and filing fees in connection with listing the Exchange Securities, if any, on a
securities exchange or automated quotation system pursuant to the requirements
thereof; and (vi) all fees and disbursements of independent certified public ac-
countants of the Company and the Guarantor (including the expenses of any
comfort letters re- quired by or incident to such performance). Each of the
Company and the Guarantor will, in any event, bear its internal expenses (in-
cluding, without limitation, all salaries and expenses of its officers and
employees performing legal or accounting duties), the expenses of any annual
audit and the fees and expenses of any Person, including special experts,
retained by the Company or the Guarantor. (b) In connection with any
Registration Statement required by this Agreement (in- cluding, without
limitation, the Exchange Offer Registration Statement and the Shelf Registra-
tion Statement), the Company and the Guarantor, jointly and severally, will
reimburse the Initial Purchasers and the Holders of Transfer Restricted
Securities being tendered in the Exchange Of- fer and/or resold pursuant to the
“Plan of Distribution” contained in the Exchange Offer Regis- tration Statement
or registered pursuant to the Shelf Registration Statement, as applicable, for
the reasonable out-of-pocket fees and disbursements for representation in such
capacity of not more than one counsel, who shall be Cahill Gordon & Reindel LLP
or such other counsel as may be chosen by the Holders of a majority in principal
amount of the Transfer Restricted Securities for whose benefit such Registration
Statement is being prepared. SECTION 8. Indemnification. (a) The Company and the
Guarantor, jointly and severally, agree to indemnify and hold harmless (i) each
Holder and (ii) each Person, if any, who controls (within the meaning of Section
15 of the Securities Act or Section 20 of the Exchange Act) any Holder (any of
the Per- sons referred to in this clause (ii) being hereinafter referred to as a
“controlling person”) and (iii) the respective officers, directors, partners,
employees, representatives and agents of any Holder or any controlling person
(any Person referred to in clause (i), (ii) or (iii) may hereinafter be re-
ferred to as an “Indemnified Holder”), to the fullest extent lawful, from and
against any and all losses, claims, damages, liabilities, judgments, actions and
expenses (including, without limita- tion, and as incurred, reimbursement of all
reasonable costs of investigating, preparing, pursuing, settling, compromising,
paying or defending any claim or action, or any investigation or proceed- ing by
any governmental agency or body, commenced or threatened, including the
reasonable fees and expenses of counsel to any Indemnified Holder), joint or
several, directly or indirectly caused by, related to, based upon, arising out
of or in connection with any untrue statement or alleged untrue statement of a
material fact contained in any Registration Statement or Prospectus (or any
amendment or supplement thereto), or any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not mis- leading in the light of the circumstances under
which they were made, except insofar as such



--------------------------------------------------------------------------------



 
[wescoregistrationrightsa018.jpg]
18 losses, claims, damages, liabilities or expenses are caused by an untrue
statement or omission or alleged untrue statement or omission that is made in
reliance upon and in conformity with infor- mation relating to any of the
Holders furnished in writing to the Company by any of the Holders expressly for
use therein. This indemnity agreement shall be in addition to any liability
which the Company or the Guarantor may otherwise have. In case any action or
proceeding (including any governmental or regulatory investigation or
proceeding) shall be brought or asserted against any of the Indemnified Holders
with respect to which indemnity may be sought against the Company or the
Guarantor, such Indemnified Holder (or the Indemnified Holder controlled by such
controlling person) shall promptly notify the Company and the Guarantor in
writing; provided, however, that the failure to give such no- tice shall not
relieve any of the Company or the Guarantor of its obligations pursuant to this
Agreement except to the extent that the Company or the Guarantor, as applicable,
has been mate- rially prejudiced by such failure (through the forfeiture of
substantive rights and defenses). Such Indemnified Holder shall have the right
to employ its own counsel in any such action and the fees and expenses of such
counsel shall be paid, as incurred, by the Company and the Guarantor (regardless
of whether it is ultimately determined that an Indemnified Holder is not
entitled to indemnification hereunder). The Company and the Guarantor shall not,
in connection with any one such action or proceeding or separate but
substantially similar or related actions or proceed- ings in the same
jurisdiction arising out of the same general allegations or circumstances, be
lia- ble for the reasonable fees and expenses of more than one separate firm of
attorneys (in addition to any local counsel) at any time for such Indemnified
Holders, which firm shall be designated by the Holders. The Company and the
Guarantor shall be liable for any settlement of any such action or proceeding
effected with the Company’s and the Guarantor’s prior written consent, which
consent shall not be withheld unreasonably, and each of the Company and the
Guarantor agrees to indemnify and hold harmless any Indemnified Holder from and
against any loss, claim, damage, liability or expense by reason of any
settlement of any action effected with the written consent of the Company and
the Guarantor. The Company and the Guarantor shall not, without the prior
written consent of each Indemnified Holder, settle or compromise or consent to
the en- try of judgment in or otherwise seek to terminate any pending or
threatened action, claim, litiga- tion or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not any
Indemnified Holder is a party thereto), unless such settlement, compromise,
consent or termination includes an unconditional release of each Indemnified
Holder from all liability arising out of such action, claim, litigation or
proceeding. (b) Each Holder of Transfer Restricted Securities agrees, severally
and not jointly, to indemnify and hold harmless the Company, the Guarantor and
their respective directors, officers of the Company and the Guarantor who sign a
Registration Statement, and any Person control- ling (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) the Company
or the Guarantor, and the respective officers, directors, partners, employees,
repre- sentatives and agents of each such Person, to the same extent as the
foregoing indemnity from the Company and the Guarantor to each of the
Indemnified Holders, but only with respect to losses, claims, damages,
liabilities, judgments, actions and expenses directly or indirectly caused by,
related to, based on, arising out of or in connection with information relating
to such Holder furnished in writing by such Holder expressly for use in any
Registration Statement. In case any action or proceeding shall be brought
against the Company, the Guarantor or their respective di- rectors or officers
or any such controlling person in respect of which indemnity may be sought



--------------------------------------------------------------------------------



 
[wescoregistrationrightsa019.jpg]
19 against a Holder of Transfer Restricted Securities, such Holder shall have
the rights and duties given the Company and the Guarantor, and the Company, the
Guarantor, their respective direc- tors and officers and such controlling person
shall have the rights and duties given to each Hold- er by the preceding
paragraph. (c) If the indemnification provided for in this Section 8 is
unavailable to an indemni- fied party under Section 8(a) or (b) hereof (other
than by reason of exceptions provided in those Sections) in respect of any
losses, claims, damages, liabilities, judgments, actions or expenses referred to
therein, then each applicable indemnifying party, in lieu of indemnifying such
indem- nified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages, liabilities or
expenses in such proportion as is appropriate to re- flect the relative benefits
received by the Company and the Guarantor, on the one hand, and the Holders, on
the other hand, from the Initial Placement (which in the case of the Company and
the Guarantor shall be deemed to be equal to the total net proceeds to the
Company and the Guaran- tor from the Initial Placement), the amount of
Additional Interest which did not become payable as a result of the filing of
the Registration Statement resulting in such losses, claims, damages,
liabilities, judgments actions or expenses, and such Registration Statement, or
if such allocation is not permitted by applicable law, the relative fault of the
Company and the Guarantor, on the one hand, and the Holders, on the other hand,
in connection with the statements or omissions which resulted in such losses,
claims, damages, liabilities or expenses, as well as any other rele- vant
equitable considerations. The relative fault of the Company on the one hand and
of the In- demnified Holder on the other shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the Company or the Guarantor, on the one hand, or the
Indemnified Holders, on the other hand, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The amount paid or payable by a party as a result of the
losses, claims, damages, liabilities and ex- penses referred to above shall be
deemed to include, subject to the limitations set forth in the se- cond
paragraph of Section 8(a) hereof, any legal or other fees or expenses reasonably
incurred by such party in connection with investigating or defending any action
or claim. The Company, the Guarantor and each Holder of Transfer Restricted
Securities agree that it would not be just and equitable if contribution
pursuant to this Section 8(c) were determined by pro rata allocation (even if
the Holders were treated as one entity for such purpose) or by any other method
of allocation which does not take account of the equitable considerations
referred to in the immediately preceding paragraph. The amount paid or payable
by an indemnified party as a result of the losses, claims, damages, liabilities
or expenses referred to in the immediately preceding paragraph shall be deemed
to include, subject to the limitations set forth above, any legal or other
expenses reasonably incurred by such indemnified party in connection with inves-
tigating or defending any such action or claim. Notwithstanding the provisions
of this Section 8, none of the Holders (and its related Indemnified Holders)
shall be required to contribute, in the aggregate, any amount in excess of the
amount by which the total discount received by such Holder with respect to the
Initial Securities exceeds the amount of any damages which such Holder has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation. The Holders’ obligations to contribute



--------------------------------------------------------------------------------



 
[wescoregistrationrightsa020.jpg]
20 pursuant to this Section 8(c) are several in proportion to the respective
principal amount of Initial Securities held by each of the Holders hereunder and
not joint. SECTION 9. Rule 144A. Each of the Company and the Guarantor hereby
agrees with each Holder, for so long as any Transfer Restricted Securities
remain outstanding, to make avail- able to any Holder or beneficial owner of
Transfer Restricted Securities in connection with any sale thereof and any
prospective purchaser of such Transfer Restricted Securities from such Holder or
beneficial owner, the information required by Rule 144A(d)(4) under the
Securities Act in order to permit resales of such Transfer Restricted Securities
pursuant to Rule 144A under the Securities Act. SECTION 10. Participation in
Underwritten Registrations. No Holder may participate in any Underwritten
Registration hereunder unless such Holder (a) agrees to sell such Holder’s
Transfer Restricted Securities on the basis provided in any underwriting
arrangements approved by the Persons entitled hereunder to approve such
arrangements and (b) completes and executes all reasonable questionnaires,
powers of attorney, indemnities, underwriting agreements, lock-up letters and
other documents required under the terms of such underwriting arrangements.
SECTION 11. Selection of Underwriters. The Holders of Transfer Restricted
Securities covered by the Shelf Registration Statement who desire to do so may
sell such Transfer Restrict- ed Securities in an Underwritten Offering. In any
such Underwritten Offering, the investment banker(s) and managing underwriter(s)
that will administer such offering will be selected by the Holders of a majority
in aggregate principal amount of the Transfer Restricted Securities includ- ed
in such offering; provided, however, that such investment banker(s) and managing
underwrit- er(s) must be reasonably satisfactory to the Company. SECTION 12.
Miscellaneous. (a) Remedies. Each of the Company and the Guarantor hereby agrees
that monetary damages would not be adequate compensation for any loss incurred
by reason of a breach by it of the provisions of this Agreement and hereby agree
to waive the defense in any action for spe- cific performance that a remedy at
law would be adequate. (b) No Inconsistent Agreements. Each of the Company and
the Guarantor will not on or after the date of this Agreement enter into any
agreement with respect to its securities that is inconsistent with the rights
granted to the Holders in this Agreement or otherwise conflicts with the
provisions hereof. Neither the Company nor the Guarantor has previously entered
into any agreement granting any registration rights with respect to its
securities to any Person, which agreement continues to be in effect. The rights
granted to the Holders hereunder do not in any way conflict with and are not
inconsistent with the rights granted to the holders of the Compa- ny’s or any of
the Guarantor’s securities under any agreement in effect on the date hereof. (c)
Adjustments Affecting the Initial Securities. The Company will not take any ac-
tion, or permit any change to occur, with respect to the Initial Securities that
would materially and adversely affect the ability of the Holders to Consummate
any Exchange Offer. (d) Amendments and Waivers. The provisions of this Agreement
may not be amend- ed, modified or supplemented, and waivers or consents to or
departures from the provisions



--------------------------------------------------------------------------------



 
[wescoregistrationrightsa021.jpg]
21 hereof may not be given unless the Company has (i) consented in writing, (ii)
in the case of Sec- tion 5 hereof and this Section 12(d)(i), obtained the
written consent of Holders of all outstanding Transfer Restricted Securities and
(iii) in the case of all other provisions hereof, obtained the written consent
of Holders of a majority of the outstanding principal amount of Transfer Re-
stricted Securities (excluding any Transfer Restricted Securities held by the
Company or its Af- filiates). Notwithstanding the foregoing, a waiver or consent
to departure from the provisions hereof that relates exclusively to the rights
of Holders whose securities are being tendered pursu- ant to the Exchange Offer
and that does not affect directly or indirectly the rights of other Hold- ers
whose securities are not being tendered pursuant to such Exchange Offer may be
given by the Holders of a majority of the outstanding principal amount of
Transfer Restricted Securities being tendered or registered; provided, however,
that, with respect to any matter that directly or indi- rectly affects the
rights of any Initial Purchaser hereunder, the Company shall obtain the written
consent of each such Initial Purchaser with respect to which such amendment,
qualification, sup- plement, waiver, consent or departure is to be effective.
(e) Notices. All notices and other communications provided for or permitted
hereun- der shall be made in writing by hand-delivery, first-class mail
(registered or certified, return re- ceipt requested), telex, telecopier, or air
courier guaranteeing overnight delivery: (i) if to a Holder, at the address set
forth on the records of the Registrar under the Indenture, with a copy to the
Registrar under the Indenture; and (ii) if to the Company: WESCO Distribution,
Inc. 225 West Station Square Drive, Suite 700 Pittsburgh, Pennsylvania
15219-1122 Telecopier No.: (412) 222-7566 Attention: Chief Financial Officer
With a copy to: Jones Day 901 Lakeside Avenue Cleveland, Ohio 44114 Facsimile:
(216) 579-0212 Attention: Michael J. Solecki All such notices and communications
shall be deemed to have been duly given: at the time delivered by hand, if
personally delivered; five Business Days after being deposited in the mail,
postage prepaid, if mailed; when answered back, if telexed; when receipt
acknowledged, if telecopied; and on the next Business Day, if timely delivered
to an air courier guaranteeing over- night delivery. Copies of all such notices,
demands or other communications shall be concurrently deliv- ered by the Person
giving the same to the Trustee at the address specified in the Indenture.



--------------------------------------------------------------------------------



 
[wescoregistrationrightsa022.jpg]
22 (f) Successors and Assigns. This Agreement shall inure to the benefit of and
be bind- ing upon the successors and assigns of each of the parties, including,
without limitation, and without the need for an express assignment, subsequent
Holders of Transfer Restricted Securi- ties; provided, however, that this
Agreement shall not inure to the benefit of or be binding upon a successor or
assign of a Holder unless and to the extent such successor or assign acquired
Trans- fer Restricted Securities from such Holder. (g) Counterparts. This
Agreement may be executed in any number of counterparts and by the parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement. (h) Headings. The headings in this Agreement are for convenience
of reference only and shall not limit or otherwise affect the meaning hereof.
(i) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONFLICTS OF LAW RULES THEREOF. (j) Severability. In the event that any one or
more of the provisions contained herein, or the application thereof in any
circumstance, is held invalid, illegal or unenforceable, the valid- ity,
legality and enforceability of any such provision in every other respect and of
the remaining provisions contained herein shall not be affected or impaired
thereby. (k) Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted by the Company with respect to
the Transfer Restricted Securities. This Agreement supersedes all prior
agreements and understandings be- tween the parties with respect to such subject
matter.



--------------------------------------------------------------------------------



 
[wescoregistrationrightsa023.jpg]
[Signature Page to Registration Rights Agreement] IN WITNESS WHEREOF, the
parties have executed this Agreement as of the date first written above. WESCO
DISTRIBUTION, INC. By: /s/ Brian M. Begg Name: Brian M. Begg Title: Treasurer



--------------------------------------------------------------------------------



 
[wescoregistrationrightsa024.jpg]
[Signature Page to Registration Rights Agreement] Guarantor: WESCO
INTERNATIONAL, INC. By: /s/ Brian M. Begg Name: Brian M. Begg Title: Treasurer



--------------------------------------------------------------------------------



 
[wescoregistrationrightsa025.jpg]
[Signature Page to Registration Rights Agreement] The foregoing Registration
Rights Agreement is hereby confirmed and accepted as of the date first above
written: GOLDMAN, SACHS & CO., as Representative of the several Initial
Purchasers By: /s/ Charles Johnston Name: Charles Johnston Title: Managing
Director



--------------------------------------------------------------------------------



 